Order filed December 3, 2019




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-19-00822-CV
                                    ____________

                     LAC FRANCHISING, LLC, Appellant

                                        V.

                  2PROSPER INVESTMENT, LLC, Appellee


                    On Appeal from the 151st District Court
                            Harris County, Texas
                     Trial Court Cause No. 2019-18558-A

                                    ORDER

      Appellant’s brief was due November 25, 2019. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before December 27,
2019, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM



Panel Consists of Justices Zimmerer, Spain, and Hassan.